Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to an abstract idea of organizing human activity.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
Claims 1-20 are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. Claims 1-20, recite an apparatus comprising 

wherein, in response to a generating of the notification message, the computer transmits the notification message to a first communication device as an electronic transmission, or the computer transmits the notification message as an electronic mail message, wherein the electronic mail message is received by or received at a first communication device, wherein the first communication device is associated with an individual,
wherein the computer receives a message transmitted from the first communication device or from a second communication device, wherein the second communication device is associated with the individual, and further wherein the first communication device or the second communication device comprises a global positioning device, wherein the global positioning device determines a position or location of the first communication device or the second communication device,
wherein the message contains information regarding an activity request or a bet to be placed on or regarding the gaming activity, the gambling activity, or the sporting event, and further wherein the message contains information regarding the position or location of the first communication device or the second communication device or 
wherein the computer determines if the activity request or the bet is allowed or disallowed using the information regarding the position or location of the first communication device or the second communication device and, if the activity request or the bet is allowed, the computer processes information for allowing the activity or for placing the bet, or, if the activity request or the bet is disallowed, the computer processes information for disallowing the activity or the bet.
These claims recite an abstract idea of organizing human activity. More specifically, the steps of detecting a posting of information regarding a gaming activity, gambling activity or sporting event, generating a notification message as an electronic mail to a first communicating device, receiving a communication from a first or second communication device regarding a request to place a bet on the gaming activity, gambling activity or sporting event and allowing or disallowing the bet is an abstract idea of managing a wagering game. The claims recite steps or interactions so that a bet can be placed when approved.
The claim limitation of the first or second communication comprising a global position device, wherein the global position device determines a position or location of the first or second communication device, and the request to place a bet contains information regarding the position or location of the first or second communication device is a process of managing a social activity. Other than reciting a “global position device” to determine a position or location of the device, the step of determining a user location to allow or disallow a bet is a management of a game and therefore a 

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 1-20 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 1-20 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. 
The claims recite a server and a first and second communication device. The server and communication devices are claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  
In addition the claim recites the additional element of a global position system that performs a determining step. The determining by a GPS is recited at a high level of generality and merely automates the determining steps, therefore acting as a generic computer to perform the abstract idea.  The GPS is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  The additional limitation is no more than mere instructions to apply the exception using a computer (the GPS).
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance

As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.
In addition, the claims recites a server to detect posting of information and generate a notification message as an electronic mail, and a first or second communication device to transmit to the server information regarding a request to place a bet. These limitations recite how a computer used to transmit data. The courts have recognized that transmitting information using a computer is well‐understood, routine, and conventional function.
For instance, 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).


Dependent claims 2-20 further recite the abstract idea of managing a game/social activity. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,741,018. Although the claims at issue are not identical, they are not patentably distinct from each other. Regarding claim 1-20, Claims 1-20 of U.S. Patent No. 10,741,018 respectively discloses the claim limitations of pending claims 1-20 and therefore anticipate the claims.

 Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-17 of U.S. Patent No. 10,255,755. Although the 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 10,147,266. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,147,266 disclose each claim limitation and additional limitations describing the computer and the user communication device, the message is transmitted. Claims 1-20 of U.S. Patent No. 10,147,266 is narrower than the pending claims and therefore anticipates the pending claims.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,043,341. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,043,341 disclose each claim limitation and additional limitations describing the computer and the user communication device. Claims 1-20 of U.S. Patent No. 10,043,341 is narrower than the pending claims and therefore anticipates the pending claims.

s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,965,920. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 9,965,920 disclose each claim limitation and additional limitations describing the computer and the user communication device, the message is transmitted. Claims 1-20 of U.S. Patent No. 9,965,920 is narrower than the pending claims and therefore anticipates the pending claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The closest prior art, Alcorn (US 6,104,815) discloses an apparatus comprising:
a computer (15 in Figs. 1-2), wherein the computer is specially programmed for processing information regarding a gaming activity, a gambling activity, or a sporting event, on, for, or regarding, which a bet can be made (Fig. 7c, 9, cols. 9:3-20, 10:25-30), 
wherein the computer receives a message transmitted from the first communication device or from a second communication device (11 in Fig. 1), wherein the second communication device is associated with the individual, and further wherein the first communication device or the second communication device comprises a global positioning device, wherein the global positioning device determines a position or location of the first communication device or the second communication device (21 in Fig. 1; receive latitude, longitude, Fig. 3, cols. 6:64-7:7),

wherein the computer determines if the activity request or the bet is allowed or disallowed using the information regarding the position or location of the first communication device or the second communication device and, if the activity request or the bet is allowed, the computer processes information for allowing the activity or for placing the bet, or, if the bet is disallowed, the computer processes information for disallowing the bet (authorized or not authorized to play, cols. 7:8-29, 10:8-17).

Another close prior art Cannon (US 2002/0183105) discloses a gaming machine that receives "pop up” alerts regarding gaming tournament or other special events (paragraph 65).  Cannon discloses that the special events can be sports events (paragraphs 67, 68), and the gaming machine can display real time video streams and other information associated with the sporting event (paragraph 68).  

However the combination of Alcorn and Cannon fails to teach:
wherein the computer detects a posting of information regarding the gaming activity, the gambling activity, or the sporting event, and further wherein the computer 
wherein, in response to a generating of the notification message, the computer transmits the notification message to the first communication device as an electronic transmission, or the computer transmits the notification message as an electronic mail message, wherein the electronic mail message is received by or received at a first communication device, wherein the first communication device is associated with an individual.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JASSON H YOO/           Primary Examiner, Art Unit 3715